Citation Nr: 1205574	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  11-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lower back disorder, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the above claim.

The May 2011 private physician examination report submitted by the Veteran in support of his claim for service connection for degenerative disc disease of the lumbar spine raises the issue of entitlement to service connection for a cervical spine disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for a lower back disorder was denied by an unappealed December 1974 rating decision.  In unappealed July 1976, July 1988, and October 1999 rating decisions, the RO declined to reopen the claim on the basis that the Veteran failed to submit new and material evidence. 

2.  The evidence received since the October 1999 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a lower back disorder. 

3.  The Veteran's degenerative disc disease of the lumbar spine was incurred in, or caused by, his military service. 


CONCLUSIONS OF LAW

1.  The October 1999 rating decision denying the Veteran's petition to reopen his claim of entitlement to service connection for a lower back disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2011); 38 C.F.R. § 20.1103 (2011).

2.  As evidence received since the October 1999 rating decision is new and material, the claim of entitlement to service connection for a lower back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for degenerative disc disease of the lumbar spine.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

In December 1974, the RO denied entitlement to service connection for a lower back disorder on the basis that there was no showing of incurrence in service or continuity between service and the Veteran's currently diagnosed back disorder.  The RO declined to reopen the Veteran's claim in July 1976, July 1988, and October 1999 on the basis that new and material evidence had not been submitted.  The Veteran submitted a notice of disagreement with the October 1999 rating decision and the RO issued a statement of the case.  However, the Veteran did not submit a substantive appeal.  Thus, the October 1999 rating decision is final.  Since the October 1999 rating decision, the Veteran has submitted several statements from his private physician relating his currently diagnosed degenerative disc disease of the lumbar spine to his military service.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show that the Veteran has a currently diagnosed lower back disorder that was incurred in service.  As the additional evidence is both new and material, the claim for service connection for a lower back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Veteran contends that he currently suffers from a lower back disorder due to an accident in service.  Specifically, he contends that he was working on a bulldozer blade when it was dropped to the ground while he was standing on it, resulting in a back injury.  See June 2010 private treatment records.  He asserts that he sought treatment for his back pain from a medic in service, was assigned to light duty as a result, and has continuously suffered from back pain since that time.  Id.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Subsequent manifestations of a chronic disease listed under 38 C.F.R. § 3.309(a), such as arthritis, may be service connected where the chronic disease was diagnosed in service or within an applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307.

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's complete service personnel records and service treatment records were not available for review at this time, as his service records appear to have been destroyed in the fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18.

The Veteran has a presently diagnosed disability of degenerative disc disease of the lumbar spine.  See August 2011 private physician statement, August 2011 private treatment records, May 2011 private examination report, May 2011 VA examination report (diagnosing degenerative change of the lumbosacral spine most prominent at the L5-S1 level).  Furthermore, the evidence shows that the Veteran injured his back falling off of a bulldozer blade in service.  The Veteran has personally recounted the manner of his in-service injury in a statement submitted in support of his claim, and there are several corroborating lay statements of record from his fellow service members.  See September 1974, August 1999, September 1999, October 1999, January 2011, and March 2011 statements.  The Veteran and his fellow service members are competent to testify to the accident, his reports of back pain, and his subsequent light duty status.  Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994); Grottveit, 5 Vet. App. at 93.  Furthermore, the Veteran's statements and the other lay statements of record are credible as they consistent over a period of decades and with each other.  Caluza, 7 Vet. App. at 511.  

The Veteran has also repeatedly asserted that he has suffered from continuous lower back pain since the time of this injury.  See May 1976 statement, July 2006 VA treatment records, and July 2010 private treatment records.  He is competent to testify to his continuous symptoms of pain since the accident.  See Washington, 19 Vet. App. at 368; Hickson, 12 Vet. App. at 253; Savage, 10 Vet. App. at 496-97.  This evidence is also credible as the statements of record are consistent over a period of decades and were made to various physicians for the purposes of treatment.  Harvey, 6. Vet. App. at 394; see also FED. R. EVID. 702.

Multiple conflicting medical opinions are present in the record.  In May 2011, the Veteran was provided with a VA examination with an orthopedic surgeon.  The VA examiner provided the opinion that the Veteran's present low back pain was not related to service because his x-rays would be expected to show more severe and localized changes if the degenerative change was due to an injury that occurred in 1953.  Rather, the examiner thought that the degenerative changes seen were typical for a patient of the Veteran's age.  The Veteran's private physician, board certified in physical medicine and rehabilitation and internal medicine, and board eligible in electrodiagnostic medicine, has submitted a full examination report and two additional statements asserting that the Veteran's advanced degenerative changes of the lumbar spine are consistent with his in-service injury, although advanced age also contributes to the findings, and that the Veteran's degenerative disc disease of the lumbar spine is, as likely as not, related to his in-service injury.  See May 2011 private examination report and October 2010 and August 2011 private physician's statements. 

As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011).  Here, both physicians have relevant specialized expertise.  However, the VA examiner discounted the Veteran's competent and credible reports of continuous low back pain symptoms since service.  Furthermore, the Veteran's treating physician is likely to have a more comprehensive picture of the nature and progression of the Veteran's degenerative disc disease of the lumbar spine.  Therefore, the Board finds that the opinions provided by the Veteran's private physician are more probative than the opinion provided by the VA examiner, as the opinions were based on a more comprehensive understanding of the Veteran's symptomatology and accounted for the Veteran's competent and credible reports of continuous symptomatology.  Nieves-Rodriguez, 22 Vet. App. at 302, citing Fed. R. Evid. 702; Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Furthermore, wherever there is an approximate balance of negative and positive evidence, any doubt will be resolved in favor of the Veteran.  38 U.S.C.A. 
§  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

In summary, the evidence of record shows a diagnosis of degenerative disc disease of the lumbar spine, incurrence of a back injury in service, and lay evidence of continuous symptomatology since service.  Furthermore, the weight of the medical evidence demonstrates an etiological relationship between the Veteran's currently diagnosed degenerative disc disease of the lumbar spine and the accident in service. Therefore, service connection for degenerative disc disease of the lumbar spine is warranted.  See 38 C.F.R. §§ 3.303; Shedden, 381 F.3d at 1167; Barr, 21 Vet. App. at 307; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


